                                                         USDCSDNY
                                                         DOCUMENT
                                                                                            I
UNITED STATES DISTRICT COURT                             ELECTRONICALLY FILED !
SOUTHERN DISTRICT OF NEW YORK                            DOC #:_ __ _-r--- - '
MICHAEL BENJAMIN,                                        DATE FILED:     /JJJ-J/; 2
               Plaintiff,                             18-CV-7491 (LAK) (BCM)
        -against-
                                                      ORDER
CIGNA GROUP INSURANCE, et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       It appearing to the Court that no action has taken place in this case since February 8,

2019, when plaintiff filed an affidavit of service of the summons and complaint on defendant

Life Insurance Co. of North America (LICNA), it is hereby ORDERED that, no later than

January 3, 2020 , plaintiff shall file a status letter updating the Court on the present status of the

case, including whether he intends to move for a default judgment against LINCA and whether

this action should be dismissed as against the unserved defendant Cigna Group Insurance, or as

against all defendants, for failure to prosecute pursuant to Fed. R. Civ. P. 41(b).


Dated : New York, New York
        December 27, 2019
                                               SO ORDERED.




                                               BARBARA MOSES
                                               United States Magistrate Judge
